                   IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION
                           NO. 4:18-CR-00058-H-1

UNITED STATES OF AMERICA                 :
                                         :
             v.                          :
                                         :
CARL JASON JEROME                        :

                           FINAL ORDER OF FORFEITURE

      WHEREAS, on October 9, 2019, this Court entered a Preliminary Order of

Forfeiture pursuant to the provision of 21 U.S.C. § 853, based upon the defendant

pleading guilty to 21 U.S.C. §§ 841(a)(1) and 846, and agreeing to the forfeiture of the

property listed in the October 9, 2019 Preliminary Order of Forfeiture, to wit:

             ● $3,007.00 in U.S. Currency; and

             ● One 2013 Black Chevrolet Malibu, VIN # 1G11C5SA9DF356943;

      AND WHEREAS, the United States has advised that $2,997.00 is the correct

amount of U. S. currency seized from Carl Jason Jerome on April 16, 2018.

Publication and service of this asset reflect the correct amount of currency, that is,

$2,997.00;

      AND WHEREAS, the United States published notice of this forfeiture at the

www.forfeiture.gov web site for at least 30 consecutive days, between October 21,

2020 and November 19, 2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental

Rules for Admiralty of Maritime Claims and Asset Forfeiture Actions. Said published

notice advised all third parties of their right to the petition the court within sixty (60)




                                             1

          Case 4:18-cr-00058-H Document 114 Filed 03/25/21 Page 1 of 3
days from the first day of publication date for a hearing to adjudicate the validity of

their alleged legal interest in the forfeited property;

      AND WHEREAS, in accordance with Rule G(4)(a)(iv)(C) of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, made

applicable to this proceeding by Rule 32.2(b)(6)(C) of the Federal Rules of Criminal

Procedure, service of the Court’s Preliminary Order of Forfeiture was made on Erica

Nicole Smith, via federal express, adult signature required, on October 26, 2020.

Pursuant to Supplemental Rule G(5)(a)(ii)(A) any claim to the property listed in the

Preliminary Order of Forfeiture by this known potential claimant was due to be filed

not later than November 25, 2020;

      AND WHEREAS, it appears from the record that no claims, contested or

otherwise, have been filed for any of the subject property described in this Court's

Preliminary Order of Forfeiture.

      It is HEREBY ORDERED, ADJUDGED and DECREED:

      1.      That the subject $2,997.00 in U.S. Currency and the 2013 Black

Chevrolet Malibu listed in the October 9, 2019 Preliminary Order of Forfeiture, are

hereby forfeited to the United States. That the United States Marshals Service is

directed to dispose of the property according to law.

      2.      That any and all forfeited funds shall be deposited by the United States

Department of Justice as soon as located or recovered into the Department of Justice’s

Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and 21 U.S.C. § 881(e).




                                            2

           Case 4:18-cr-00058-H Document 114 Filed 03/25/21 Page 2 of 3
SO ORDERED this _25th_ day of __March___, 2021.




                       __________________________________
                       MALCOLM J. HOWARD
                       Senior United States District Judge




                               3

  Case 4:18-cr-00058-H Document 114 Filed 03/25/21 Page 3 of 3
